Citation Nr: 0907006	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including due to Agent Orange exposure or as secondary to 
diabetes mellitus, type II.  

2.  Entitlement to service connection for anal fissures, 
including as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1972, 
including service from July 1970 to July 1971 in the Republic 
of Vietnam.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that it is not clear from the record that the 
Veteran actually intended to claim service connection for 
diabetes mellitus as due to Agent Orange exposure.  However, 
the RO, in a July 2008 Supplemental Statement of the Case 
(SSOC) addressed the claim on that basis, and the Board 
accordingly will consider that claim also based on that 
theory of entitlement.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent 
Orange and/or other herbicide agents during his service in 
the Republic of Vietnam. 

2.  A preponderance of the competent and probative evidence 
of record is against a finding that hypertension developed in 
service or is otherwise causally related to service, is 
against a causal link between Agent Orange exposure and 
hypertension, and is against a causal link, based on 
causation or aggravation, between the Veteran's diabetes 
mellitus, type II, and hypertension.

3.  Hypertension was not present to a disabling degree within 
the Veteran's first post-service year.  

4.  A preponderance of the competent and probative evidence 
of record is against a finding that anal fissures developed 
in service or are otherwise causally related to service, and 
is against a causal link, based on causation or aggravation, 
between the Veteran's diabetes mellitus, type II, and anal 
fissures.  

5.  A preponderance of the competent and probative evidence 
of record is against findings that hearing loss or tinnitus 
developed in service or is otherwise causally related to 
service.  

6.  Neither sensorineural hearing loss nor tinnitus was 
present to a disabling degree within the first post-service 
year.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service; hypertension was not incurred or aggravated as 
secondary to service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Anal fissures were not incurred in or aggravated by 
service, and were not incurred or aggravated as secondary to 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002  & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims herein adjudicated, of entitlement to service 
connection for hypertension, anal fissures, bilateral hearing 
loss, and tinnitus.  The RO sent a VCAA notice letter in 
December 2005.  This letter duly addressed the claims for 
service connection.  The notice letter was prior to the RO's 
initial adjudication of the claims by a March 2006 rating 
action.   

By that development letter, the Veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate these claims for service connection, based on 
the theories of entitlement raised by the Veteran, including 
direct and secondary bases for diabetes mellitus, and on a 
presumptive basis for some of these diseases.  Also by that 
letter, he was told that it was ultimately his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the December 2005 VCAA notice 
letter addressing the appealed service-connection claims did 
not address the downstream issues of initial rating and 
effective date with regard to these claims, such errors are 
harmless and moot, because service connection for these 
claimed disorders is herein denied.  Further, appropriate 
Dingess-type notice was afforded the Veteran in March 2006, 
though the notice did not address the claims with 
specificity.  A SOC followed in May 2007, and SSOCs followed 
in February 2008 and July 2008, each readjudicating the 
appealed claims.  

The December 2005 VCAA letter sent to the Veteran requested 
that he advise of any VA and private medical sources of 
evidence pertinent to his claims for service connection for 
hypertension, anal fissures, bilateral hearing loss, and 
tinnitus, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about treatment after service, in support of the claims.  
Upon VA treatment in October 2006, the Veteran reported 
receiving only medical care at VA facilities.  The RO 
appropriately requested and obtained records from VA sources 
indicated by the Veteran.  The Veteran was also appropriately 
informed, including by the appealed rating decision, SOC, and 
SSOCs, of records obtained, and, by implication, of records 
not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  The Board 
notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a Veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while VA does have a duty 
to assist the claimant in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims herein 
adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection herein denied.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO did afford the Veteran VA examinations addressing all 
the appealed claims, and the Board finds that these 
examinations adequately addressed the claimed conditions and 
indicated questions of etiology based on the evidentiary 
record and the Veteran's assertions, to allow for the Board's 
appropriate adjudication herein of the claims, as discussed 
infra.  38 C.F.R. § 3.159(c)(4); McLendon.   There is no 
indication that a further examination is warranted by the 
evidentiary record, notwithstanding the Veteran's 
representative's contrary assertion that additional 
examination is warranted.  There is no evidence to indicate a 
link to service, or to Agent Orange exposure in service, or 
to service-connected type II diabetes mellitus, for any of 
the claimed disorders to warrant an additional VA 
examination.  38 C.F.R. § 3.159(c)(4); McLendon.  Evidentiary 
support indicating a need for an additional examination is 
simply not presented.  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

The Veteran or his authorized representative has addressed 
his claims herein adjudicated by submitted statements.  He 
had requested a Board Central Office hearing by a VA Form 9 
submitted in July 2007.  However, he expressly withdrew that 
request by a letter submitted in January 2009 signed by his 
authorized representative.  There is no indication that he 
desires a further opportunity to address the claims on appeal 
that has not been fulfilled.  


In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the Veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constitutes harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2008).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was to conform VA 
regulations to the Allen decision, supra.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

Certain diseases, such as cardiovascular-renal disease, to 
include hypertension; and organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).



III.  Service Connection for Hypertension, Including Due to 
Agent Orange Exposure, and Alternatively as Secondary
to Type II Diabetes Mellitus

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to herbicide agents, including a herbicide 
commonly referred to as Agent Orange.  38 U.S.C.A. § 1116.  
For veterans exposed to herbicides in Vietnam during the 
Vietnam era, there is a presumption of service connection for 
certain diseases; this presumption is not available for 
hypertension.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  Because the Veteran served in Vietnam 
during the Vietnam era, his exposure to Agent Orange during 
that service in-country in Vietnam is presumed.  

In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a Veteran is not precluded from 
establishing service connection for a non-presumptive 
disease, with proof of actual direct causation by service.  
Thus, his claim may be supported by submitted medical opinion 
evidence of a causal link between his Agent Orange exposure 
and the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In this case, service treatment records (STRs) and service 
examination records present no complaints, findings, or 
diagnoses referable to hypertension.  Current VA treatment 
records show a diagnosis of hypertension or hypertensive 
vascular disease.  However, they do not include any 
etiological opinion linking current hypertension to either 
service or Agent Orange exposure in service.  The Veteran has 
presented no medical opinion linking Agent Orange exposure to 
his current hypertension, or linking service to his 
hypertension.  

The Veteran was afforded a VA examination in November 2006 to 
address hypertension for compensation purposes.  The claims 
file was reviewed.  The examiner noted that the Veteran in 
recent years had diabetes mellitus, type II, hypertensive 
vascular disease, and hypercholesterolemia, none of which was 


currently controlled.  The examiner opined that the Veteran's 
hypertensive vascular disease was not due to his diabetes 
mellitus, noting that diabetes mellitus was diagnosed in 
2003, whereas he was diagnosis with high blood pressure in 
1992.  

The Veteran, as a lay person, lacks the requisite expertise 
to express an opinion cognizable for the Board's adjudication 
addressing questions of etiology of his claimed hypertension 
either as related to service or as related to Agent Orange 
exposure or diabetes mellitus, type II.  These are medical 
questions of etiology beyond the purview of lay knowledge.  
Espiritu; cf. Jandreau.  

In the absence of evidence of hypertension present to a 
disabling degree within the first post-service year, the 
preponderance of the evidence is against the claim for 
service connection for hypertension on a first-year-post-
service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  With 
the VA examiner's opinion against hypertension being 
etiologically related to the Veteran's diabetes mellitus, 
type II, and in the absence of cognizable (medical) evidence 
providing an opinion positively linking the Veteran's 
hypertension to his diabetes mellitus, type II, either based 
on causation or aggravation, the weight of the evidence is 
against service connection for hypertension as secondary to 
diabetes mellitus, type II.  38 C.F.R. § 3.310.  

In the absence of any findings of hypertension in service, 
and in the absence of a cognizable link between either 
service or Agent Orange exposure in service and the Veteran's 
current hypertension, the preponderance of the evidence is 
against service-connected for hypertension on a direct basis, 
and service connection for hypertension on a presumptive 
basis based on Agent Orange exposure in service is also not 
warranted.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e); 
Combee.

Because the preponderance of the evidence is against the 
claim for service connection for hypertension on any basis 
considered herein, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert.




IV.  Service Connection for Anal Fissures, Including as 
Secondary to Diabetes mellitus, Type II

The Veteran contends that his anal fissures are either 
related to service or developed due to his service-connected 
diabetes mellitus, type II.  

The STRs and service examination records present no findings 
or diagnoses of anal fissures.  Post-service VA treatment 
records show a history anal difficulties including anal 
fissures, including as addressed upon VA examination for 
compensation purposes in November 2006.  That VA examiner, 
upon reviewing the claims file and interviewing the Veteran, 
noted a history of hemorrhoids in 1988 with symptoms of 
itching, local pain, and some bleeding; followed by a fistula 
diagnosed in 2001, which was operated on with some 
improvement; followed by additional fistula operations in 
2003 and 2004.  The examiner, upon physical examination, 
noted that the Veteran presently had scarring of the rectum 
or anus that was well-healed, decreased size of the lumen of 
the anus, and no currently observable fistula.  However, the 
examiner noted that the Veteran wore plastic pants and had 
moderate fecal leakage.  The examiner provided an impression 
of status post anal fistula repairs, with moderate disability 
associated with fecal leakage.  In a December 2006 addendum, 
the examiner opined that it was less likely than not that the 
Veteran's current rectal/anal condition status post-operative 
fistula was related to diabetes mellitus.  

Recent VA treatment records include further rectal treatment 
evaluation and a colonoscopy.  A weakened sphincter muscle 
has been noted.  

The evidentiary record as a whole presents no cognizable 
evidence causally linking the Veteran's claimed anal fissures 
to service or to his service-connected diabetes mellitus.  
His own opinion regarding etiology of his rectal/anal 
condition is not cognizable to support his claim, because 
that question of etiology is a medical one beyond the purview 
of lay knowledge.  Espiritu; cf. Jandreau.   There is also no 
cognizable evidence presented to support aggravation of anal 
fissures by the 


Veteran's diabetes mellitus.  Accordingly, the preponderance 
of the evidence is against the claim for service connection 
for anal fissures either on a direct basis or as secondary to 
diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.  There is no 
reasonable doubt to resolve in favor of the Veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

V.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Upon service pre-induction examination in May 1968, the 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

Upon service separation examination in March 1972, the 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
20
15
15
-
15

Medical records obtained include no audiology treatment or 
evaluation records or audiometric examination records prior 
to the VA examination in January 2008.  

That January 2008 VA examination for compensation purposes 
included audiometric testing, with authorized audiological 
evaluation, showing pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
35
LEFT
5
19
30
35
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

The VA examiner noted that the Veteran had a history of work 
in service as a truck driver, with reported noise exposure 
from trucks, as well as from artillery and bombs while in 
combat areas.  The Veteran reported 21 years of work in a 
meat packing plant after service, and three years of work in 
an aluminum siding plant.  He denied recreational noise 
exposure.  The examiner found that the Veteran had, in the 
right ear, hearing within normal limits from 250 to 2000 Hz, 
with a sloping mild to moderate sensorineural hearing loss 
from 3,000 to 8,000 hertz.  The examiner found, in the left 
ear, hearing within normal limits from 250 to 1,500 Hz, with 
mild sloping to moderate sloping to moderately-severe 
sensorineural hearing loss in the 2000 to 8000 hertz range.  

The Veteran has presented no medical evidence establishing a 
causal link between service and current bilateral hearing 
loss.  The January 2008 VA examiner did not clearly address 
whether or not the entire scope of the Veteran's military 
service was causally related to his current hearing loss, 
instead opining that "his current hearing loss apparently 
occurred subsequent to his military separation and is not the 
result of or caused by his military occupational skill."  
However, that examiner did note 


the Veteran's contentions regarding his work and noise 
exposure, both in-service and post-service, including as 
related to exposure to artillery and bomb noise while in 
combat areas.  The Board believes that this reflects 
sufficient consideration by the VA examiner of the scope of 
the Veteran's noise exposure during service and after 
service, and hence the Board concludes that the examiner in 
essence concluded that the Veteran's noise exposure was not 
causally associated with his period of service.  

The Veteran's representative has argued, in essence, that 
because the audiometric readings were somewhat higher upon 
service separation than upon service entrance, this should 
reflect a causal link between service and current bilateral 
hearing loss.  However, the Veteran and his representative 
have not presented a medical opinion to that effect, and that 
question of causation is a medical one beyond the scope of 
lay knowledge.  Espiritu; cf. Jandreau.  The VA examiner has 
opined, based on the history as presented by the Veteran and 
review of the record, that in-service noise exposure, with 
noted audiometric readings in service and currently, do not 
reflect a causal link between service and current hearing 
loss.  

The Board also notes, in this regard, that audiometric 
readings upon the Veteran's service separation examination do 
not meet the criteria for hearing loss in either ear.  
Hensley.  Current audiometric readings meet the criteria for 
hearing loss disability only in the left ear.  38 C.F.R. 
§ 3.385.  The Veteran conceded at that VA examination that he 
had worked for 21 years at a meat packing plant and 3 years 
at an aluminum siding plant.  The Board believes it 
reasonable for the VA examiner to have concluded that post-
service noise exposure, inclusive of occupational noise 
exposure, could have resulted and/or did result in the 
Veteran's current bilateral hearing loss.  

With hearing loss not shown in service, and with the 
preponderance of cognizable evidence against a causal link 
between service and current hearing loss, the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  38 C.F.R. § 3.303; Hensley.  


In the absence of evidence of sensorineural hearing loss 
present to a disabling degree within the first post-service 
year, the preponderance of the evidence is against the claim 
for service connection for sensorineural hearing loss on a 
first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

Regarding tinnitus, the Veteran has presented no cognizable 
evidence that he has current tinnitus is causally related to 
service.  STRs and service examinations include no 
complaints, findings, or diagnoses of tinnitus.  The Veteran 
is competent to address the presence of current symptoms of 
tinnitus.  Jandreau; cf. Espiritu.  However, the VA examiner 
upon the hearing loss examination in January 2008 expressly 
noted that the Veteran did not complain of any tinnitus.  
Thus, the VA examiner provided no opinion addressing etiology 
of any current tinnitus.  The balance of the medical record 
also contains no opinion addressing etiology of any current 
tinnitus.  There is no finding of tinnitus and no record of 
complaints of tinnitus either in service or for decades after 
service.  The Veteran has also not contended that he had 
tinnitus in service or from service to the present time. 

In the absence of tinnitus shown in service or of continuity 
of tinnitus symptoms from service, and in the absence of a 
cognizable causal link between service and current tinnitus, 
the preponderance of the evidence is against the claim for 
tinnitus on a direct basis.  38 C.F.R. §  3.303; Espiritu; 
cf. Jandreau.  In the absence of evidence of tinnitus present 
to a disabling degree within the first post-service year, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus on a first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.




ORDER

Service connection for hypertension is denied.

Service connection for anal fissures is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


